Case 1:17-cr-00270-LO Document 35-1 Filed 08/26/20 Page 17 of 18 PagelD# 181

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES GF AMERICA

AHMED AMEER MINNI, et al,

)
}
Vv. ) No. 1:17-CR-270 (LO)
)
)
Defendants. )

MEMORANDUM OF UNDERSTANDING REGARDING
RECEIPT OF CLASSIFIED INFORMATION

Having familiarized myself with the applicable statutes, regulations, and orders,
related to, but not limited to, Title 18 United States Code, including unauthorized
disclosure of classified information, espionage and related offenses; the Intelligence
Agents Identities Protection Act, Title 50 U.S.C. Section 421; Title 18 U.S.C. Section 641;
Title 50 U.S.C. Section 783; 28 C.F.R. 17 et seq., and Executive Order 13526; I
understand that I may be the recipient of information and documents that concern the
present and future security of the United States and belong to the United States, and
that such documents and information together with the methods and sources of
collecting it are classified by the United States Government. In consideration for the
disclosure of classified information and documents:

(1) TL agree that I shall never divulge, publish, or reveal either by word,
conduct or any other means, such classified documents and information unless
specifically authorized in writing to do so by an authorized representative of the United
States Government; or as expressly authorized by the Court pursuant to the Classified
Information Procedures Act and the proposed Protective Order related to the above-

captioned case.

hye
Case 1:17-cr-00270-LO Document 35-1 Filed 08/26/20 Page 18 of 18 PagelD# 182

(2) I agree that this Memorandum and any other non-disclosure agreement
signed by me will remain forever binding on me.

(3) Ihave received, read, and understand the proposed Protective Order
related to the above-captioned case, relating to classified information, and I agree to

comply with the provisions thereof.

 

Classified Information Security Officer Date

Eb Sh he. Abo 747 -AO
Counsel for bmeA Mina Date

a
